Citation Nr: 0200703	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  98-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran timely perfected an appeal and testified at a June 
1999 hearing at the RO.  A transcript of that hearing is of 
record.

During his hearing, the veteran raised the issues of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001), for additional disability caused by 
allegedly receiving an incorrect prescription.  This issue is 
not, however, procedurally developed for appellate purposes, 
and is not properly before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The preponderance of the evidence shows that the veteran 
does not meet the criteria for a diagnosis of PTSD.

4.  The record contains no credible evidence supporting the 
occurrence of the veteran's alleged in-service stressors, or 
connecting such stressors to a current disability.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(f) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
and his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to PTSD.  The veteran was informed in the 
November 1998 statement of the case and the June 1999 
supplemental statement of the case, as well as in rating 
decisions, of the evidence necessary to substantiate a claim 
for PTSD.  He was also advised of the specific information 
necessary to verify his alleged stressors by letter and 
attached forms dated in August 1998.  Additionally, the 
evidence needed was also discussed during the course of a 
June 1999 hearing at the RO.  Therefore, the Board concludes 
that the discussions in the hearing, rating decision, 
statements of the case, and other correspondence have 
informed the veteran and his representative of the 
information and evidence necessary to substantiate the claim.

In addition, the RO acquired service medical and personnel 
records, and provided the veteran with a VA examination and a 
personal hearing at the RO.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file.  The veteran verified 
in a December 2001 statement that he had no additional 
evidence or statement to add.  Thus the Board finds that VA 
has satisfied its duties to notify and to assist the veteran, 
and further development and expending of VA's resources is 
unwarranted.  Adjudication of this appeal without remand to 
the RO for further consideration under the new law poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2001).  Where, however, VA determines that the veteran did 
not engage in combat, or was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.304(d),(f); Gaines v. West, 11 Vet. App. 353, 357-358 
(1998).  Any current PTSD diagnosis should comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV); See 38 C.F.R. § 4.130, which 
reflects a subjective stressor standard.  See also, Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  The sufficiency of a 
stressor is, accordingly, a clinical determination for the 
examining mental health professional.  

Background

In the present case, the veteran's DD 214 (Report of Transfer 
or Discharge) and service personnel records show that he had 
non-combat service in the army from October 1979 to October 
1982.  He did not receive any awards or medals indicative of 
combat involvement.  Because the veteran's claimed stressors 
are not related to combat, he must provide credible 
supporting evidence that they actually occurred in-service 
and that he presently has PTSD as a result.  The veteran has 
been followed by VA for an unrelated illness, and has a 
history of substance abuse in remission.  He described his 
alleged stressors in a November 1998 statement to the RO, in 
testimony at a hearing at the RO in June 1999, and to VA 
treatment providers over the course of outpatient treatment 
between 1996 and 1999.

The veteran has identified as stressors, two incidents while 
stationed in Fort Hood, Texas, where armored vehicles sank 
and persons that he knew, drowned.  He also provided the name 
of one of the casualties, although he admitted that one of 
the incidents occurred in another company that was up the 
hill from his.

During a June 1999 hearing at the RO, he also testified that 
at the time he filed for service connection for PTSD, his 
psychiatrist, whom he had been seeing for some time, had not 
diagnosed his illness as PTSD.  He testified to reasons why 
he had filed a claim for service connection for PTSD as: 
having been given an incorrect prescription in 1998 to which 
he had a violent reaction; subsequently being told by a 
patient advocate he could file a claim for PTSD, or a tort 
suit, and had decided to file a claim for PTSD; his belief 
that he had PTSD; and that "the thought of a virus that 
threatened to kill you would give you some kind of 
posttraumatic stress disorder."  The veteran denied 
hallucinations, but testified to nausea, stress as a result 
of allegedly taking incorrect medications, and of having an 
infectious disease.  He provided no testimony that the 
alleged stressors ( in-service drowning incidents in 1981-
1982), were the cause of his currently asserted, and yet 
undiagnosed, PTSD, nor is there any evidence of record of any 
psychiatric complaints in the intervening post-service 
period, prior to his diagnosis with an unrelated infectious 
disease in 1996.

Service medical records are negative for any complaints or 
diagnoses of mental disorders.  Review of outpatient 
treatment notes beginning in January 1997 reveals that the 
veteran worked for four and a half years at a check cashing 
office, quitting in December 1996 when he became ill.  He 
admitted to a history of abuse of alcohol and various 
substances.  The veteran was separated from his wife, had a 
nine year old son, was currently unemployed, and had twice 
been unsuccessful in securing disability benefits, and had 
family support for his unrelated illness.

On psychosocial assessment in January 1997, the veteran was 
noted as cooperative, easy to engage, well dressed, and 
displaying range of affect.  His thought content was noted as 
focused on financial difficulties, living situation appeared 
adequate and supportive, and there was no evidence of abuse 
or neglect.  The examiner noted that counseling and education 
on his current illness were needed.  The veteran denied past 
or present psychiatric treatment, or feelings of depression.

In July 1997 outpatient treatment notes, the veteran reported 
being depressed.  However, he denied substance abuse and any 
other medical or psychiatric problems.
Then in August 1997, he reported feeling depressed but with 
no suicidal ideation.  He denied any psychiatric history, and 
had daily contact with his mother and sister.

Outpatient treatment notes from July to December 1997 reveal 
that in early December 1977, the veteran reported feeling 
depressed and "blue" and thought that his unrelated disease 
was contributing to his feelings and fatigue.  He denied any 
suicidal ideation or history of psychiatric problems.  He had 
daily contact with his mother and siblings.  On psychiatric 
assessment, he was noted as alert and oriented times three.  
His affect and mood were depressed, which he felt were 
attributable to financial and housing difficulties associated 
with his unrelated infectious disease.

On a later December 1997 psychiatric screening evaluation, he 
reported being "a little depressed."  He denied any 
psychiatric problems prior to his diagnosis with an unrelated 
illness in July 1996, and stated that it was during treatment 
for this disease that his depressive symptoms began.  He 
reported irritability, but no episodes of aggression.  He 
complained of mild to moderate anxiety, but mainly in 
relation to his depression which had increased because of 
antiviral medications, and stress about his financial 
situation and his relationship with his son.  He was noted as 
well-groomed, cooperative, with no psychomotor agitation or 
retardation.  His mood was euthymic, with stable and 
appropriate affect, and no suicidality.  There were no 
phobias, delusions, hallucinations, misperceptions, 
obsessions or any sensory modalities, and he had been placed 
on psychiatric medication, Sertraline, two weeks earlier.  
The diagnosis was Axis I, major depression without psychotic 
features; alcohol and cocaine dependence in sustained partial 
remission; marijuana dependence in remission.  Axis V was 
rated at 55.  The veteran was noted as being open to group 
psychotherapy, and pharmacotherapy treatments

Two months later, in February 1998 treatment notes, the 
veteran reported being depressed, but no psychotic features 
were noted.  He was reported to be neatly dressed, pleasant, 
and talkative.  On June 1998 visit, his mood was noted as 
ranging from "good" to "upset" later in the month.  No 
psychotic features were noted.  

In August 1998, the examiner's assessment was depressive 
disorder.  In September 1998 outpatient progress notes, the 
veteran was again noted as having moods up and down, with 
diagnostic impression of depressive disorder, to rule out 
adjustment disorder, with mixed emotional features.

In December 1998, a social worker noted that the veteran's 
spirits and attitude had undergone a positive change, 
possibly as a result of his improved living situation.  
Psychosocial evaluation showed that despite listed problems 
of homelessness, unemployment, family issues, and various 
physical problems, the veteran was involved with his eleven 
year old son, had family support, and was cooperative with 
his case management.  The veteran was again noted as having 
depressive disorder with mixed emotional features, substance 
abuse in remission, to rule out adjustment disorder.  Axis V 
was 58.  Review of additional medical evidence of record 
through May 1999 reflects treatment for unrelated illnesses.

Analysis

Generally, the record shows that the veteran has never been 
diagnosed with PTSD, and he testified to this in his hearing 
of June 1999.  His diagnosis has consistently been one of 
depressive disorder with mixed emotional features, substance 
abuse in remission, to rule out adjustment disorder.  He 
reported in outpatient notes of December 1997, and testified 
in June 1999, that his psychiatric symptoms commenced after 
his diagnosis in July 1996 for an unrelated infectious 
disease, and the record shows continued stress due to his 
resulting lack of finances, illness and homelessness.  The 
record contains no competent medical evidence of the presence 
of a diagnosis of PTSD.

The Board notes that the veteran requested a formal PTSD 
examination during the hearing.  However, under the VCAA, VA 
is required to provide an examination if the record does not 
contain sufficient competent evidence to decide the claim, 
but does contain competent evidence of a current diagnosed 
disability; establishes that the veteran suffered a disease 
or injury or event in service; and indicates that the 
diagnosed disability may be associated with the disease or 
injury in service.  See 38 U.S.C.A. § 5103A(d), to be 
codified at 38 C.F.R. § 3.159(c)(4).  In the instant case, 
the Board finds that the record was fully developed, and 
contains sufficient competent evidence to decide the claim, 
but does not contain a diagnosis or any medical evidence that 
the claimed disability, PTSD, currently exists, or any 
medical or lay evidence connecting the current disability to 
service.  Thus, further medical examination by the VA is 
unwarranted.  Furthermore, the veteran has been afforded VA 
psychological examination and has been followed in outpatient 
psychosocial assessments for several years, with consistent 
psychological assessment of depressive disorder with mixed 
emotional features.

The Board also observes that during his hearing and in 
written statements, the veteran identified as stressors, two 
incidents in-service where fellow soldiers drowned.  However, 
there is no evidence of record that such incidents occurred.  
Moreover, even if verifiable, the claim lacks a basis, absent 
a diagnosis of the claimed disability.  There simply is no 
competent medical evidence of record suggesting a diagnosis 
of PTSD, such that additional development under the VCAA 
would be required.  Furthermore, the veteran himself 
testified during the hearing that he has never been diagnosed 
with PTSD, has never been told that he had PTSD, or 
experienced any psychiatric symptoms prior to the diagnosis 
of his unrelated illness in 1996.

Based upon the record, the Board concludes that a 
preponderance of the evidence is against service connection 
for PTSD.  In short, the Board finds that service connection 
must be denied because (1) the record does not contain 
competent medical evidence establishing a diagnosis of PTSD, 
and (2) the record is devoid of any evidence connecting a 
current disability to an in-service stressor.  The benefit-
of-the-doubt rule does not apply in this case because there 
is not an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991& Supp. 2001); 
Ferguson v. Principi, No. 01-7012, slip op. at 5-6 (Fed. Cir. 
Dec. 4, 2001).  Accordingly, the benefit sought on appeal is 
denied.






ORDER

Service connection for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

